i          i        i                                                                       i       i       i




                                  MEMORANDUM OPINION


                                           No. 04-09-00261-CR

                                          IN RE Perry McElroy

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 7, 2009, relator Perry McElroy filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se motion to reduce bond and his pro se petition for writ

of habeas corpus. However, counsel has been appointed to represent relator in the criminal

proceeding pending in the trial court for which he is currently confined. A criminal defendant is not

entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.

2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty

to rule on pro se motions and petitions filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court



         … This proceeding arises out of Cause No. 2008-CR-11409, styled State v. Perry McElroy, pending in the
           1

379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                       04-09-00261-CR

did not abuse its discretion by declining to rule on relator’s pro se motion to reduce bond and his pro

se petition for writ of habeas corpus that relates directly to his confinement based on the criminal

proceeding in the trial court. Therefore, we conclude relator has not shown himself entitled to

mandamus relief. Accordingly, the petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is denied as moot.

                                                               PER CURIAM

DO NOT PUBLISH




                                                  -2-